595 So. 2d 308 (1992)
Frank A. BALCAR, Appellant,
v.
Anthony E. RAMOS, d/b/a Anthony E. Ramos, attorney at law, Appellee.
No. 91-2534.
District Court of Appeal of Florida, Fourth District.
March 25, 1992.
Frank A. Balcar, pro se.
Anthony E. Ramos of the Law Offices of Anthony E. Ramos, Lake Worth, for appellee.
PER CURIAM.
Frank A. Balcar, pro se appellant, brings this timely appeal of the trial court's order granting with prejudice Anthony E. Ramos's motion to dismiss. We reverse the trial court's decision.
In his initial complaint, Balcar raised claims of breach of contract, defamation, conspiracy, and fraud. Ramos filed a motion to dismiss on the grounds that the complaint was replete with legal and technical difficulties. The trial court granted the motion with prejudice.
"A dismissal with prejudice should not be ordered without giving the party offering the defective pleading an opportunity to amend unless it is clear that the pleading cannot be amended so as to state a cause of action." Delia & Wilson, Inc. v. Wilson, 448 So. 2d 621, 622 (Fla. 4th DCA 1984); accord Kovach v. McLellan, 564 So. 2d 274, 276 (Fla. 5th DCA 1990). Because we are unable to determine with certainty that Balcar cannot amend his initial complaint to state a cause of action, we reverse the trial court. On remand, the trial court shall permit Balcar to file an amended complaint.
REVERSED AND REMANDED.
DELL, GUNTHER and FARMER, JJ., concur.